  Case 19-01029         Doc 1     Filed 12/02/19    Entered 12/02/19 16:11:27       Desc Main
                                     Document       Page 1 of 4


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS

 In the Bankruptcy Matter of:
                                                          Bankruptcy No. 19-25082
                                                          Judge A. Benjamin Goldgar
 Otto L. Solorzano                                        Chapter: 13

                            Debtor

 Amos Financial, LLC
                                                          Adversary No. _____________
                            Plaintiff
 v.

 JPMorgan Chase Bank, NA

                           Defendant

                      COMPLAINT FOR DECLARATORY JUDGMENT

         NOW COMES Amos Financial, LLC (hereinafter “Amos”), through its attorneys, The

Weininger Law Firm, LLC, for its Complaint for Declaratory Judgment, states as follows:

                                         JURISDICTION

      1. This is an adversary proceeding brought pursuant Rule 7001 of the Federal Rules of

         Bankruptcy Procedure.

      2. This Court has jurisdiction over this complaint pursuant to 28 U.S.C. §1334.

      3. This adversary proceeding is a core proceeding as defined by 28 U.S.C. § 157(b)(2)(B),

         (K) & (L).

      4. Venue is proper under 29 U.S.C. § 1409.

                                                PARTIES

      5. Amos Financial, LLC is an Illinois limited liability company having a principal place of

         business in Highland Park, Illinois.
Case 19-01029     Doc 1    Filed 12/02/19     Entered 12/02/19 16:11:27       Desc Main
                              Document        Page 2 of 4


6. JPMorgan Chase Bank is a National Banking Association with a principal place of business

   in New York, New York.

                             FACTUAL BACKGROUND

7. Debtor filed his petition under Chapter 13 of Title 11, United States Code, on September

   4, 2019 (the “Bankruptcy Case”).

8. Debtor’s Schedule A/B states that he owns real property located at 108 Anne Court,

   Vernon Hills, IL, which is Debtor’s primary residence (the “Property”).

9. Schedule A/B states that the Property is valued at $222,000.00.

10. Debtor’s Schedule D states that JPMorgan has a claim in the amount of $225,000.00, of

   which $222,000 is a secured claim on the Property (the “JPMorgan Claim”).

11. Debtor’s Schedules provide that Amos’ claim is entirely unsecured.

12. Debtor’s Chapter 13 Plan seeks to treat Amos’s claim as entirely unsecured.

13. Amos is the current holder and owner of a Promissory Note dated October 15, 2009

   executed by Debtor (the “Note”), evidencing an indebtedness in the original principal sum

   of $82,865.07. A true and correct copy of the Note is attached hereto as Exhibit A.

14. The Note is secured by a Mortgage dated May 27, 2005 and recorded in the office of the

   Lake County, Illinois Recorder of Deeds on July 20, 2005 as Document Number 5819123

   (the “Mortgage”), which encumbers the Property. On June 5, 2018, the Mortgage was

   assigned to Amos pursuant to an Assignment of Mortgage. A true and correct copy of the

   Mortgage and Assignment is attached hereto as Exhibit B.

15. JPMorgan is the holder of a note dated February 2, 2005 executed by the Debtor in the

   original principal amount of $150,000.00 (the “JPMorgan Note”).
Case 19-01029     Doc 1    Filed 12/02/19    Entered 12/02/19 16:11:27      Desc Main
                              Document       Page 3 of 4


16. The JPMorgan Note is secured by a Mortgage dated February 2, 2005 and recorded in the

   office of the Lake County, Illinois Recorder of Deeds on February 21, 2005 as Document

   Number 5737097 (the “JPMorgan Mortgage”), which encumbers the Property.

17. On or about March 24, 2015, Debtor entered into a modification agreement with JPMorgan

   (the “Modification”), which among other things, modified the principal balance due under

   the JPMorgan Note and JPMorgan Mortgage. The Modification was recorded in the Lake

   County, Illinois Recorder of Deeds on April 13, 2015.

18. On May 15, 2019, JPMorgan filed its Complaint to Foreclose Mortgage, seeking to

   foreclose the Mortgage (the “Foreclosure Complaint”). A true and correct copy of the

   Foreclosure Complaint is attached hereto as Exhibit C.       The JPMorgan Mortgage,

   JPMorgan Note and Modification are attached to the Foreclosure Complaint as Exhibits A,

   B & C, respectively.

                              DECLARATORY JUDGMENT

19. The first paragraph of the JPMorgan Mortgage states “MAXIMUM LIEN. At no time shall

   the principal amount of Indebtedness secured by the Mortgage, not including sums

   advanced to protect the security of the Mortgage, exceed $150,000.00.”

20. At the time Amos’ Mortgage was recorded, the principal indebtedness secured by the

   JPMorgan Mortgage was limited to $150,000.00.

21. By virtue of Debtor’s schedules, JPMorgan’s secured claim in the Bankruptcy Case is

   $222,000.00.

22. According to JPMorgan’s Foreclosure Complaint, as of January 1, 2019, the outstanding

   principal balance on JPMorgan’s Mortgage totaled $209,753.71.
  Case 19-01029       Doc 1      Filed 12/02/19    Entered 12/02/19 16:11:27        Desc Main
                                    Document       Page 4 of 4


   23. Under the Illinois Conveyances Act, “mortgages and other instruments of writing which

       are authorized to be recorded shall take effect and be in force from and after the time of

       filing the same for record, and not before, as to all creditors.” 765 ILCS 5/30.

   24. The Modification did not take effect until after Amos’ Mortgage was recorded.

   25. Amos’ Mortgage is inferior to JPMorgan’s Mortgage only to the extent of $150,000 in

       principal indebtedness.

   26. Although JPMorgan has not filed a claim, the Debtor has scheduled JPMorgan’s claim far

       in excess of the $150,000 limitation, and notwithstanding Amos’ challenge to the Debtor’s

       valuation of the Property, Amos’ claim stands to be treated as wholly unsecured if not for

       the court’s determination of the extent of JPMorgan’s Mortgage lien.

WHEREFORE, Amos Financial, LLC prays that that this Court determine the validity, extent and
priority of JPMorgan’s Mortgage, declare that Amos’ Mortgage is in second priority position
behind JPMorgan only to the extent of $150,000 in principal and for such other relief as the Court
deems just.

                                             By: /s/Noah Weininger
                                             Noah Weininger, IL ARDC #6280021
                                             Attorney for Plaintiff


The Weininger Law Firm LLC
111 West Washington Street, Suite 1240
Chicago, Illinois 60602
312-483-1028
nweininger@weiningerlawfirm.com

                               NOTICE:
 THIS LAW FIRM IS ATTEMPTING TO COLLECT A DEBT AND ANY INFORMATION
               OBTAINED WILL BE USED FOR THAT PURPOSE
